ACCORD DE CONFIDENTIALITE

ENTRE

LE MINISTERE DES MINES

ET

LA SOCIETE MALAYSIA SMELTING
CORPORATION BERHAD

Maï 2011

Entre

Le Ministère des Mines de la République Démocratique du Congo, situé au 3°
niveau de l'immeuble GECAMINES à Kinshasa, Gombe, représenté par Prof. Dona
Kampata Mbwelele Coordonateur de la Cellule Technique de Coordination et de
Planification Minière, en sigle « CTCPM ».

Ci-après dénommé : « Le Ministère » ;

Et

La Société Malaisia Smelting Corporation Berhad, Registerd Corporate & Marketing
office B-15-11, Block B, 15th Floor, Unit 11 Megan Avenue

12, jalan Yap Kwan Seng

50450, Kwala Lumpur, Malaisia.

Ci-après dénommée : « La M.S.C. ».

Le Ministère des Mines et la M.S.C. sont collectivement désignés « Les Parties ».

PREAMBULE

A. Considérant que le Ministère détient des informations confidentielles sur les
périmètres miniers de la SAKIMA ;

B. Considérant que le Ministère a exprimé la volonté de mettre ces informations à la
disposition de la M.S.C. dans le but exclusif de permettre à cette dernière
d'évaluer et de réaliser le projet de partenariat ;

C. Considérant que la MS.C. désire effectuer des travaux de prospection, de
recherche, d'exploitation, de commercialisation et de traitement et/ou de
transformation des minerais extraits des concessions minières de la SAKIMA dans
la Province du Maniema ;

D. Considérant que la M.S.C. entend également réaliser des projets d'infrastructures
de base en vue de participer au développement et à la reconstruction de la
Province du Maniema dans le cadre de ce partenariat en gestation.

A cet égard, les Parties ont arrêté et convenu ce qui suit :
Article 1°:

Au sens du présent Accord, on entend par :
1. Information confidentielle

Toute information concernant les périmètres miniers de la SAKIMA,
déclarée comme confidentielle et communiquée entre les Parties, leurs
associés et partenaires et/ou à ses Représentants ainsi qu'à ses
partenaires extérieurs ou locaux. L'information confidentielle sera
divulguée d'une façon tangible et sera marquée du sceau

< Confidentiel». # æ
CLR
Article 2 :

Article 3 :

Article 4 :

Article 5 :

L'information Confidentielle n'inclut pas toute information qui :

a) au moment de la divulgation par le Ministère, est disponible
publiquement ;

b) devient disponible à la M.S.C. ou à ses Représentants sur une base
non confidentielle en provenance d'une source autre que le
Ministère ou ses représentants ;

c) était connue par la M.S.C, sur une base non confidentielle avant sa
divulgation à la M.S.C. ou à ses représentants par le Ministère ou
ses représentants.

2. Projet

L'ensemble d'activités de conception, de prospection, de recherche, de
développement, d'exploitation minière et de gestion visant la mise en
valeur des périmètres miniers mis à la disposition de la M.S.C. ainsi
qu'à la commercialisation des produits en résultant et à la réalisation
des projets d'infrastructures de base dans les Provinces où M.S.C. sera
active ou opérationnelle.

Toutes données et informations déclarées confidentielles et fournies par
une partie à l'autre concernant le projet seront traitées comme
confidentielles et ne seront pas divulguées, sans l'accord préalable et
écrit de la partie concernée, qui ne pourra pas refuser son accord sans
motif valable, à aucune personne quelconque, à moins qu'une telle
divulgation ne soit requise par la Loi et par toute autorité administrative
compétente agissant en vertu des Lois et Règlements dela République
Démocratique du Congo.

Lorsqu'une divulgation est requise par la Loi ou par une autorité
administrative compétente, une copie de l'information dont la
divulgation est requise devra être fournie à l'autre partie dans un délai
raisonnable que possible avant cette divulgation.

Si la divulgation est nécessaire pour rendre effective une cession à un
tiers ou pour obtenir un financement du projet, le tiers ou le financier
sera tenu de signer un engagement de confidentialité.

Les dispositions de l'article 2 ci-dessus ne s'appliquent pas à la
divulgation des renseignements confidentiels aux sociétés membres de
la M.S.C. à ses associés et partenaires ou aux établissements de
financement privés ou publics, aux sous-traitants, ax; employés ou
experts conseillers de ladite société.

L'obligation de confidentialité est à compter à la date de la signature du
présent Accord et est maintenue pendant cinq () ans à compter de la
résiliation de cet Accord.

Article 6 :

Tout avis ou toute autre communication devant être donné(e)
concernant cet Accord doit être fait(e) par écrit et remis(e) en mains
propres, ou par courrier spécial aux adresses mentionnées dans cet
Accord. Tout avis ou autre communication ayant été donné(e) de cette
façon sera considéré comme ayant été reçu à la date de réception
effective par la partie.

Article 7 :

En cas de violation intentionnelle par une partie de son obligation de

confidentialité, l'autre partie se réserve le droit de résilier le présent
Accord.

La réalisation est notifiée à la partie fautive en indiquant le motif de
cette résiliation.

Article 8 :

- En cas de litige entre parties né de l'application ou de l'interprétation
du présent Accord ou ayant trait à la violation de ce dernier, les
parties s'engagent à se rencontrer pour tenter de parvenir à un
règlement à l'amiable.

- A cet effet, les signataires du présent Accord ou leurs délégués se
rencontreront dans les quinze (15) jours de l'invitation à une telle
rencontre adressée par une lettre recommandée par la partie la plus
diligente à l'autre partie.

-__ Tout différend résultant de l'exécution du présent Accord sera réglé à
l'amiable par les deux (2) parties.

En cas d'échec de l'arrangement à l'amiable, le différend sera résolu

par voie d'arbitrage détaillé ci-après :

eLa procédure d'arbitrage sera celle édictée par la chambre
internationale de commerce ;

e Chaque partie concernée par le différend ou litige a le droit d'être
représentée lors de l'arbitrage par un fondé de pouvoir spécial
qu'elle aura choisi ;

e L'arbitre autorisera chaque partie à fournir des preuves et des
arguments considérés comme pertinents au différend ou litige par
ce même arbitre ; : TZ

e L'arbitre sera une personne communément choisie par les parties
concernées ;

e L'arbitre appliquera la loi de la République Démocratique du Congo ;
e L'arbitrage aura lieu à Londres, en français ;

e La décision finale de l'arbitre sera opposable à toutes les parties et

exécutoire par les Cours et Tribunaux de la République
Démocratique du Congo ;

e Toute autre question relative à l'arbitrage sera réglée conformément
à la loi de la République Démocratique du Congo.

Article 9 :

Le présent Accord entre en vigueur à la date de sa signature.

Fait à Kinshasa, le en quatre exemplaires originaux en
Français et en Anglais, chacun des textes faisant foi.

Pour Malaisia Smelting

Corporate en

Dato’ DrLohd Gose Ajib

Pour le Ministère des Mr

> MEL

Dona Kampata MBWELELI B-HAY nt
Chief Executive Officer Coordonnateur CTCPM RE
fe,

Témoins,

Pour les partenaires de la M.S.C Pour le Cabinet du Ministre

Frederic Delforge Joseph IKOLI YOMBO Y'A
S & Directeur de Cabjnet Adjoj
| A1 ÈS
p—
sr {

Page 5 sur 5
